Per Curiam:
This appeal is a substitute for a certiorari and must be treated as such. It brings up nothing but the record. From it we learn that the proceeding below was an attachment under the act of 1869, and that the court dissolved it. The record does not show the ground upon which the attachment was dissolved. Nor is it material, as the order was interlocutory and not reviewable here. It was a matter within the discretion of the court below, and we have nothing before us to show that this discretion was abused.
Order affirmed.